Name: Commission Regulation (EEC) No 2721/81 of 17 September 1981 on the advance fixing of export refunds for beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 Avis juridique important|31981R2721Commission Regulation (EEC) No 2721/81 of 17 September 1981 on the advance fixing of export refunds for beef and veal Official Journal L 265 , 19/09/1981 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 14 P. 0016 Spanish special edition: Chapter 03 Volume 23 P. 0099 Swedish special edition: Chapter 3 Volume 14 P. 0016 Portuguese special edition Chapter 03 Volume 23 P. 0099 COMMISSION REGULATION (EEC) No 2721/81 of 17 September 1981 on the advance fixing of export refunds for beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, and in particular Article 18 (6) thereof, Whereas Article 5 (3) of Council Regulation (EEC) No 885/68 (2), as last amended by Regulation (EEC) No 427/77 (3), makes provision for deciding that the refund for beef and veal products may be fixed in advance on request; Whereas the present scope for exports, and exporters' requirements, justify implementation of the advance-fixing system for refunds for all products in the beef and veal sector for which a refund is fixed ; whereas Commission Regulation (EEC) No 683/77 (4), as amended by Regulation (EEC) No 2649/77 (5), should therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The export refunds provided for in Article 18 of Regulation (EEC) No 805/68 shall be fixed in advance for all products in the beef and veal sector for which such refunds are fixed. Article 2 Regulation (EEC) No 683/77 is hereby repealed. Article 3 This Regulation shall enter into force on 21 September 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28.6.1968, p. 24. (2) OJ No L 156, 4.7.1968, p. 2. (3) OJ No L 61, 5.3.1977, p. 16. (4) OJ No L 84, 1.4.1977, p. 51. (5) OJ No L 304, 30.11.1979, p. 7.